Citation Nr: 1728193	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus.

6.  Entitlement to service connection for nephropathy as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

8.  Entitlement to service connection for retinopathy as secondary to diabetes mellitus.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  The Veteran had active service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied reopening of the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.

The Board referred/remanded the case in November 2012 for consideration of clear and unmistakable error (CUE) in a December 2002 rating decision, which severed service connection for diabetes mellitus and denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.  In a January 2015 rating decision, the RO denied the CUE issue, which the Veteran has not appealed.

The Veteran also appealed a December 2011 rating decision, which denied entitlement to a TDIU.  That issue is now presented for appellate adjudication.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In June 2015, the Board reopened all of the service connection claims that are decided herein and remanded these claims, as well as the TDIU claim, for additional development.  The case has been returned for further appellate review.


FINDINGS OF FACT

1.  There is affirmative evidence to the contrary to rebut the presumption that the Veteran's diabetes mellitus is etiologically related to nonservice-connected pancreatitis rather than to his presumed in-service Agent Orange exposure. 

2.  Peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction, and retinopathy have been etiologically linked to nonservice-connected diabetes mellitus. 

3.  Throughout the appeals period, the Veteran has not been service connected for any disabilities.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction, and retinopathy, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in June 2009 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  

I.  Service Connection 

A.  Diabetes Mellitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case at hand, the Veteran does not contend, and the evidence does not demonstrate, that the Veteran's diabetes mellitus began in service.  Rather, the Veteran's sole theory of entitlement to benefits is based upon a belief that his diabetes developed due to his conceded exposure to Agent Orange in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Regulations issued pursuant to 38 U.S.C.A. § 1116 stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  Diabetes mellitus type II is considered to be a presumptive disease for these purposes.  38 C.F.R. § 3.309(e).

Evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1).

In the case at hand, the Veteran was initially granted entitlement to service connection for diabetes in a January 2002 rating decision under 38 C.F.R. § 3.309.  In a May 2002 VA examination to evaluate complications of diabetes mellitus, the examiner diagnosed the Veteran with "diabetes mellitus with medical records indicating that this is secondary to pancreatitis."  The RO then requested VA treatment reports dating since February 1997, and found medical notation indicating diabetes mellitus was secondary to recurrent pancreatitis, and pancreatitis secondary to alcohol use.

As a result, the RO issued a September 2002 rating decision proposing severance of service connection for diabetes mellitus.  Following a September 2002 request from the Veteran for a second medical opinion, Dr. M.T. issued an opinion dated November 2002.  Dr. M.T.'s opinion stated it was "quite clear that [the Veteran's] diabetes is secondary to his recurrent pancreatitis which in turn is secondary to his heavy use of alcohol over the years."  The opinion went on to note that Agent Orange had been linked to the development of Type II diabetes in medical studies, but review of the studies revealed that Type II diabetes was primarily linked to those who had high exposure to dioxin, while there was little risk for development of diabetes for those who had only occasional exposure or environmental exposure to dioxin.  Dr. M.T. concluded by stating that a report by the U.S. Department of Veterans Affairs said that an increased danger from herbicide or dioxin exposure appears to be fairly small, while the known predictors of diabetes risks greatly outweigh a suggested increased risk from wartime exposure to herbicides.  Based on the foregoing, the RO issued a December 2002 rating decision severing service connection for diabetes mellitus.

In a letter dated September 2003, R.T., a clinical nurse specialist in chronic disease management, stated, "It is impossible to determine if [the Veteran's] diabetes is secondary to the identification of pancreatic pseudocysts alone.  His time in Vietnam and potential exposure to agent orange should also be given consideration as possible causes of his Type 2 diabetes."

In August 2010, the Veteran's then-representative submitted a statement on his behalf, asserting that Dr. M.T.'s opinion subjectively assumed that the Veteran had little to no exposure to herbicides.

In its June 2015 remand, the Board observed that the presumption of herbicide exposure does not contain an element of the relative amount of herbicides an individual was likely exposed to during service in the Republic of Vietnam.  Moreover, the Board noted that, as Dr. M.T.'s opinion predated the September 2003 letter from R.T., it was not based on a full factual review of the current record.  For these reasons, the Board found that a new medical opinion would be useful in determining whether the Veteran's diabetes mellitus is related to service, or whether a consideration of all evidence of record supports a conclusion that diabetes mellitus was not incurred in service.  The Board therefore remanded this claim in order to obtain an etiology opinion.

Following review of the record, the December 2015 VA examiner opined that it is less likely as not that the Veteran's diabetes is attributable to presumed herbicide exposure in service.  Rather, the medical evidence supported a conclusion that diabetes mellitus was not incurred in service.  The report presents a detailed rationale that incorporates the facts of the Veteran's case and pertinent medical principles and literature, and it engages in a critical analysis of the remaining medical opinions of record.  In brief, the examiner noted that the Veteran's intercurrent disease (chronic pancreatitis caused by heavy alcohol use) is a recognized cause of diabetes.  The Veteran was diagnosed with diabetes mellitus secondary to pancreatitis due to alcohol use on multiple occasions, including in the November 2002 opinion from Dr. M.T. and in several medical treatment records dated between November 1997 and July 2003.  The examiner also noted that there are multiple concurring opinions regarding the cause of the Veteran's diabetes as being related to chronic pancreatitis.

In response to R.T.'s opinion, the examiner noted that her statement regarding causation would be credible if it were not for the intercurrent condition and the preponderance of evidence favoring secondary association with pancreatitis.  He noted that Dr. M.T.'s opinion seems to be shared by a number of other medical providers.

The Board finds that this opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file, and it contains a rationale that explains the basis of this opinion with reference to the facts of the Veteran's case and to pertinent medical principles.  In part, the VA examiner relies on the professional impressions that were consistently made in the course of years of treatment by the Veteran's multiple individual medical providers.  

The only contradictory medical opinion appears in the September 2003 letter from R.T.  The Board finds that R.T., as a clinical nurse specialist in chronic disease management, does possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board notes, however, that she does not actually find it at least as likely as not that the Veteran's diabetes mellitus is related to his herbicide exposure.  Rather, she merely considers it impossible to definitively rule out a cause other than pancreatic pseudocysts alone and notes that "exposure to agent orange should also be given consideration as possible causes of his Type 2 diabetes."  The Board notes that this language is far too speculative to probatively support the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  In any event, the Board finds the VA opinion more persuasive due to the detailed analysis and rationale supported by sound medical principles.  

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board finds that the most probative and competent evidence of record reflects that the Veteran's diabetes mellitus is etiologically related to his nonservice-connected pancreatitis, which in turn has been linked to heavy alcohol use.  (Entitlement to service connection for alcohol abuse was denied in an unappealed November 2012 rating decision.)  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Secondary Service Connection 

The Veteran has also claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction, and retinopathy.  The sole theory of entitlement, both posited by the Veteran and demonstrated by the medical evidence of record, is that these disabilities were caused or aggravated by the Veteran's diabetes mellitus.

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

As noted above, service connection for diabetes mellitus has been denied.  Therefore, any service connection claim as secondary to the nonservice-connected diabetes mellitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  TDIU

The Veteran has claimed entitlement to a TDIU.  

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 (2016).

In the case at hand, the Veteran has not been service connected for any disabilities during the entire period that is contemplated by this TDIU claim.  Therefore, entitlement to a TDIU cannot be established and must be denied as a matter of law.
ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus is denied.

Entitlement to service connection for nephropathy as secondary to diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is denied.

Entitlement to service connection for retinopathy as secondary to diabetes mellitus is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


